EXHIBIT 23.2 Exhibit 23.2 JOHN A. BRADEN & COMPANY, P.C. Members of the Texas Society of Certified Public Accountants Certified Public Accountants Members of PCPSSECPS Members of the American Institute of Certified Public Accountants Data Call Technologies 600 Kenrick Ste B-12 Houston, TX 77060 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in the current report of Data Call Technologies, Inc., on Form S-8, of our report dated March 30, 2010, with respect to the consolidated financial statements for the years ended December 31, 2009, and 2008. /s/ John A. Braden & Company, P.C. CPA Houston, TX July 30, 2010 Tel. 281  873 5005  Fax 281 873 5383  12941 Interstate 45 North  Suite 422  Houston, Texas 77060 CPA
